            Case 1:21-mc-00036-TJK Document 1 Filed 03/26/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DIAMOND SERVICES                              )                Case: 1:21−mc−00036
MANAGEMENT COMPANY, LLC and                   )                Assigned To : Kelly, Timothy J.
FREDERICK GOLDMAN, INC.,                      )                Assign. Date : 3/26/2021
                                              )                Description: Misc.
                       Petitioners            )       Case No.:
       v.                                     )
                                              )       Case In Other Court: Diamond Services
KNOBBE MARTENS OLSON & BEAR,                  )       Management Company, LLC et al. v. C&C
LLP                                           )       Jewelry Manufacturing, Inc. et al.,
                                              )       Case No. 19-cv-07675 (N.D. Illinois)
and                                           )
                                              )
KENEALY VAIDYA, LLP                           )
                                              )
                       Respondents            )

MOTION TO COMPEL COMPLIANCE WITH SUBPOENAS FOR THE PRODUCTION
  OF DOCUMENTS ISSUED TO KNOBBE MARTENS OLSON & BEAR LLP AND
                      KENEALY VAIDYA, LLP

       Petitioners Diamond Services Management Company, LLC (“Diamond”) and Frederick

Goldman, Inc. (“Goldman”) (collectively “Petitioners”), pursuant to Federal Rule of Civil

Procedure 45, respectfully move this Court for an Order compelling Knobbe Martens Olson &

Bear LLP (“Knobbe”) and Kenealy Vaidya, LLP (“KV”) to produce documents in accordance

with subpoenas served on January 21, 2021 (the “Knobbe Subpoena” and the “KV Subpoena”

respectively). Both Subpoenas were issued out of the United States District Court for the

Northern District of Illinois by Petitioners in the underlying pending litigation captioned:

Diamond Services Management Company, LLC and Frederick Goldman, Inc. v. C&C Jewelry

Manufacturing, Inc. and Robert G. Connolly, Case No. 19-cv-07675 (N.D. Ill.).

       As set forth in detail in the accompanying Memorandum of Points and Authorities, this

Court should grant Petitioners’ Motion because: (1) the Subpoenas seek documents that are

directly relevant to Petitioners’ claims in the Illinois Action; (2) the requested documents are



                                                  1
          Case 1:21-mc-00036-TJK Document 1 Filed 03/26/21 Page 2 of 4




limited in scope, readily identifiable, and do not subject Knobbe or KV to undue burden; (3) the

patent agent privilege, which Knobbe did not raise, does not preclude the production of

documents from a registered patent agent; (4) the attorney client privilege does not protect the

disclosure of the requested documents from either Knobbe or KV; and (5) 35 U.S.C. §§301, 302

does not bar the production of the requested documents from KV because they are directly

relevant to Petitioners’ claims.

       Pursuant to Local Rule 7(m), Counsel for Petitioners have met and conferred with

counsel for both Knobbe and KV in an effort to narrow the scope of the dispute after both law

firms responded and objected to the Subpoenas. Knobbe and KV intend to oppose this Motion.

       For the reasons set forth above and the accompanying Memorandum, Petitioners

respectfully request that this Court grant their Motion and enter an Order compelling both

Knobbe Martens Bear & Olson LLP and Kenealy Vaidya, LLP to respond to the Subpoenas and

produce (a) the client(s) engagement letters; and (b) billing invoices in connection with the 2019

Request for Certificate of Correction of the 6,928,734 Patent and 2020 Ex Parte Request for

Reexamination of the 6,928,734 Patent.


Dated: March 26, 2021                                DENTONS US LLP


                                                     By:/s/ Drew W. Marrocco
                                                     Drew W. Marrocco (DC Bar # 453205)
                                                     DENTONS US LLP
                                                     1900 K Street NW
                                                     Washington, DC 20006
                                                     (202) 408-6387
                                                     drew.marrocco@dentons.com

                                                     Leah R. Bruno (pro hac vice to be submitted)
                                                     DENTONS US LLP
                                                     233 S. Wacker Drive, Suite 5900
                                                     Chicago, IL 60606



                                                 2
Case 1:21-mc-00036-TJK Document 1 Filed 03/26/21 Page 3 of 4




                                 (312) 876-8000
                                 leah.bruno@dentons.com

                                 Tony K. Lu (pro hac vice to be submitted)
                                 DENTONS US LLP
                                 One Beacon Street, Suite 25300
                                 Boston, MA 02108
                                 (617) 235-6817
                                 tony.lu@dentons.com

                                 Attorneys for Petitioners Diamond Services
                                 Management Company, LLC and Frederick
                                 Goldman, Inc.




                             3
          Case 1:21-mc-00036-TJK Document 1 Filed 03/26/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 26th day of March, 2021, a true copy of the

foregoing, MOTION TO COMPEL COMPLIANCE WITH SUBPOENAS FOR THE

PRODUCTION OF DOCUMENTS ISSUED TO KNOBBE MARTENS OLSON & BEAR

LLP AND KENEALY VAIDYA, LLP, was served upon the following via US mail and

electronic mail:

Wendy Peterson, Esq.
Jason Champion, Esq.
Knobbe, Martens, Olson & Bear LLP
1717 Pennsylvania Avenue N.W.
Suite 900
Washington, DC 20006
Wendy.peterson@knobbe.com
Jason.champion@knobbe.com


Ajit I. Vaidya, Esq.
Kenealy Vaidya, LLP
3000 K. Street, NW
Suite 200
Washington, DC 20007
avaidya@kviplaw.com


                                     /s/    Drew W. Marrocco
                                     One of the attorneys for Petitioners
                                      Diamond Services Management Company, LLC
                                      and Frederick Goldman, Inc.
